

117 HR 3910 IH: Safeguarding Non-bank Consumer Information Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3910IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Lynch introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Gramm-Leach-Bliley Act to give the Bureau of Consumer Financial Protection rulemaking and enforcement authority over the safeguards rule with respect to data aggregators and other financial institutions, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Non-bank Consumer Information Act.2.Application of safeguards rule to data aggregators(a)Application of safeguards ruleSection 501 of the Gramm-Leach-Bliley Act (15 U.S.C. 6801) is amended—(1)in the matter preceding paragraph (1), by inserting and except as provided in subsection (c) after subsection (a);(2)in subsection (b), by striking , other than the Bureau of Consumer Financial Protection,; and(3)by adding at the end the following new subsection:(c)Data aggregatorsThe Bureau of Consumer Financial Protection shall establish, by rule, appropriate standards for data aggregators relating to administrative, technical, and physical safeguards to protect records and information as described in paragraphs (1) through (3) of subsection (b)..(b)Authority of the BureauTitle V of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.) is amended—(1)in section 504(a)(1)(A), by striking , except that the Bureau of Consumer Financial Protection shall not have authority to prescribe regulations with respect to the standards under section 501;(2)in section 505—(A)in subsection (a)(8), by striking , but not with respect to the standards under section 501 and inserting , including data aggregators;(B)in subsection (b)(1), by striking , other than the Bureau of Consumer Financial Protection,; and(C)in subsection (b)(2), by striking and (7) and inserting (7), and (8); and(3)in section 508(a), by striking and the Federal Trade Commission and inserting , the Federal Trade Commission, and the Bureau of Consumer Financial Protection.(c)DefinitionSection 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809) is amended—(1)in paragraph (3)(A), by inserting before the period at the end , and includes a data aggregator; and (2)by adding at the end the following new paragraph:(12)Data aggregatorThe term data aggregator means a person that collects, maintains, utilizes, distributes, or gives access to individual or aggregate nonpublic personal information to another financial institution..